Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 25, phrase “configured of a size and shape to fit to different cervix sizes” is indefinite as to scope of coverage.  More particularly, it is unclear what size(s) allows the distal end portion to “fit to different cervix sizes”.  It is also unclear if the “size” of the distal end portion is referring to the overall size (and how that would be defined) or to a particular dimension of the distal end portion (e.g. diameter, length, width, thickness, volume, etc.).  The same issues are present with respect to the “shape” of the distal end portion.
As to claim 58, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, 8, 13-15, 23-26, 56, 58, 61 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US 2011/0190689, hereinafter “Bennett”).
As to claim 1, Bennett discloses a colposcope comprising: 
an inserter (501, Fig.5) comprising an elongated body (507,511, Fig.5) defining an interior space (interior space of 507,511) and having a distal end portion (511) and a proximal end portion (507), the distal end portion being substantially funnel shaped (511 has a tapered funnel shape, Fig.5) and having a distal end that includes first and second portions, the first portion including a base at a first edge of the distal end, the second portion including a lip at a second edge of the distal end that is diametrically opposed from the first edge, the lip being positioned further from the proximal end portion than the base (see annotated figure below); and 
	
    PNG
    media_image1.png
    231
    401
    media_image1.png
    Greyscale

an image capture device (imager assembly 509) within the interior space of the elongated body (as shown in Fig.5).
	As to claim 2, the body comprises a transition portion between the proximal end portion and the distal end portion (see annotated figure below); the proximal end portion of the body has a constant diameter circular cross section (proximal end portion has constant diameter circular cross-section as shown below); the distal end portion of the body has a circular cross section that increases in diameter from the transition portion to the distal end of the body (increases in diameter from transition portion to distal end as shown below).
	
    PNG
    media_image2.png
    202
    429
    media_image2.png
    Greyscale

As to claim 5, the image capture device (imager assembly 509) comprises a handle and an elongated probe extending from the handle (not shown in Fig.5, but the imager assembly can have a flexible stem (elongate probe) that extends back to a control system (handle), as exemplified by stem 279 and control system 253 in Fig.2; the description of the imager assembly of claim 5 refers back to other embodiments, [0087]).
As to claim 8, a plurality of LEDs surround a lens of the image capture device at a distal end of the probe (imager assembly 509, described in detail with respect to image assembly 409 in [0073], Fig.4a); the handle comprises a body, a first button or dial on the body for adjusting the brightness of the plurality of LEDs, and a second button on the body for capturing an image (control and monitoring system, for example 253, can be a laptop, cell phone or a GUI, all of which including user input such as buttons/dials; Bennett teaches that control signals for controlling the imager assembly can be on/off/intensity of the light sources and control of the image sensor image collecting and operation, [0165]; control of these would have to be implemented by the user input).
As to claim 13, Bennett further discloses at least one channel (internal pathway 521, Fig.5) that extends along the body from the proximal end portion to the distal end portion (as shown in Fig.5) for fluid communication of contrast agent from the proximal end portion to the distal end portion (internal pathway 521 is capable of transferring fluids to distal end portion, [0086]-[0087]); and a spray mechanism (fluid nozzle assembly 519, Fig.5) in fluid communication with the at least one channel at the distal end portion, the spray mechanism configured to disperse the contrast agent at the distal end portion (can disperse fluid from the distal end, [0086]-[0088], [0094]).
As to claim 14, the spray mechanism (519) comprises a spray nozzle comprising a plurality of holes (plural fluid nozzles 517, [0086]) defined in an inner surface of the body (on inner surface of distal end portion, Fig.5) and spaced apart from the distal end of the body (located proximally from the distal end, Fig.5).
As to claim 15, Bennett further discloses a tube and/or connector (tube 505) in fluid communication with the at least one channel at a proximal end of the body (attaches to proximal end of body in fluid communication with channel 521, [0085]), the tube and/or connector configured to receive a syringe for injection of the contrast agent (syringe can be connected to tube 505, [0085], instead of bulb 503).
As to claim 23, Bennett further discloses a reflective coating on an inner surface of the distal end portion of the body (reflective inner surface 515, [0089]).
As to claim 24, the elongated body has a fixed length and the proximal end portion has a fixed diameter for fitting to the image capture device (elongate body 507,511, Fig.5 is a static structure and thus has a fixed length and fixed diameter; as set forth above with respect to claim 5, the image assembly stem will extend back through the proximal end of the elongate body).
As to claim 25, the distal end portion is configured of a size and shape to fit to different cervix sizes (sized to cover a cervix, [0087]; not all cervixes will be the exact same size and shape).
	As to claim 26, Bennett further discloses: an electronic device; and at least one cable configured to operatively connect the electronic device and the image capture device (as mentioned above with respect to claim 5, the imager assembly is connected to a control and monitoring device (shown as 153/253 in Figs.1,2, which can be a laptop, Fig.7, or cell phone, Fig.9, [0061], [0096]-[0097]), wherein the electronic device is configured to power and communicate with the image capture device (powers and controls imager assembly, [0061]), and wherein the electronic device includes a user interface to enable data storage and/or telemedicine (a laptop or cell phone will include a GUI, enable storage and enable communication with doctors, [0097]-[0100]).
As to 56, the body comprises a stem (507, Fig.5) defining the proximal end portion; the body comprises a tip defining at least a portion of the distal end portion (proximal portion of cap 511 that attaches to stem 507, Fig.5), the tip attached to the stem and releasably attached to the stem (different sized caps 511 can be selectively installed to stem, [0089]).
As to claim 58, the tip comprises a biocompatible material (“any biocompatible material such as soft, medical-grade silicone rubber”, [0089]).
As to claim 61, the image capture device comprises an elongated probe extending from the proximal end portion to the distal end portion (as set forth with respect to claim 5 above).
As to claim 62, the image capture device comprises a plurality of LEDs surrounding a lens at a distal end of the probe (imager assembly 509, described in detail with respect to image assembly 409 in [0073]) that resides in the interior space of the elongated body at the distal end portion thereof (509 reside in interior space of the elongated body, Fig.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190689, hereinafter “Bennett”) in view of Bennett et al. (US 2011/0190581, hereinafter “Bennett 2”) and Ramanujam et al. (WO 2015/077684, hereinafter “Ramanujam”).
As to claim 9, Bennett discloses the device as set forth above with respect to claim 1 wherein the device is single-use disposable (intended use: any device is capable of being disposed of after a single use) but fails to disclose an anti-reflective, hydrophobic window in the interior space of the elongated body of the inserter and defining a barrier for the image capture device such that any fluid entering the interior space from the distal end does not reach the image capture device.  However, Bennett 2 teaches a substantially similar colposcope device (see Fig.4 for example) that includes a hermetically sealed transparent window inside the distal end portion (“hermetically sealed transparent cap 413,453”, Fig.4, [0073]) disposed distally of the image capture device to provide a barrier between image capture device and the environment.  In addition, Ramanujam teaches in a similar colposcope device (see Fig.1 for example) to provide an analogous window with anti-reflective and hydrophobic properties (hydrophobic glass with anti-reflective coated window 2310, [0080]) to seal the image capture device from biological and cleaning fluids and prevent fogging ([0080]).  In view of the Bennett 2 and Ramanujam references, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an anti-reflective, hydrophobic window in the distal end portion of the Bennett device to beneficially seal and protect the image capture device from environmental fluids while improving overall image quality, as taught by Bennett 2 and Ramanujam.
As to claim 30, Bennett discloses a method comprising:
providing the colposcope of claim 1 (see discussion of Bennett with respect to claim 1 above);
connecting the image capture device to an electronic device (see discussion of Bennett with respect to claim 26 above);
adjusting the brightness, resolution, and/or focus of the image capture device (see discussion of Bennet with respect to claim 8 above);
placing the inserter into a vagina with the lip first (placed into vagina to observe the cervical region, [0087], best shown in Fig.1);
navigating the inserter through the vaginal canal until the cervix is reached ([0087], Fig.1);
rotating the inserter until cervical os is centered and cervix is fully in view (cervical cap 511 is sized and shaped to cover or contain portions of the cervix, [0087], implying that the cap must be inserted and rotated to face the cervix, thereby placing the cervix in field of view of the imager assembly 509 as the target region, [0087]);
capturing an image or video of the cervix (cervix is target area to be imaged, [0087]);
viewing the image or video on an electronic device that is communicatively coupled to the image capture device (the communicatively coupled electronic device as set forth above with respect to claim 26 includes a display for viewing the images/video, e.g. [0052],[0053]).
In performing the method as set forth above, Bennett fails to disclose the step of sterilizing the inserter.  However, as with all instruments intended to be placed inside the body, it is desirable to use a sterilized instrument for the obvious reason to prevent infection or cross-contamination.  Ramanujam is just one of numerous references that teaches sterilizing a colposcope before re-use ([0039]; the colposcope of Ramanujam includes the inserter, e.g. balloon 114, Fig.1, members 602, Fig.7, membrane 802, Fig.8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sterilized the colposcope, including the inserter, of Bennett, as taught by Ramanujam and common knowledge in order to prevent infection or cross-contamination in patients.
Also, in performing the method as set forth above, Bennett fails to disclose the step of applying a lubrication on the funnel shaped distal end of the inserter.  However, Bennett 2 teaches, during use of a colposcope inserter (e.g. intravaginal monitoring device 511, Fig.5), to apply lubricant to the inserter (e.g. cap 513) for insertion.  Since lubricants are known reduce friction and aid in insertion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a lubricant on the inserter of Bennett to provide for easier and safer insertion of the inserter into the vaginal canal.
	
Claims 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190689, hereinafter “Bennett”).
As to claim 57, Bennett, as set forth above with respect to claim 56, teaches that the tip (cap 511) is made of a soft silicone rubber material but fails to disclose the material of the stem (507) and thus fails to explicitly disclose that the stem has increased rigidity relative to the tip.  However, since the soft cap (511) is designed and intended to contact the cervix (e.g. [0087]) and the stem is designed to provide a support for insertion and guiding of the cap into the vaginal channel (e.g. [0059]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stem with increased rigidity relative to the tip, if not already inherently that way, in order to complement the intended use of each portion of the device—more rigidity of the stem for easier handling for insertion and less rigidity of the tip to decrease chance of harm when contacting the cervix.
As to claim 60, Bennett, as set forth above with respect to claim 1, fails to explicitly disclose the distance between the base and the lip (in a direction parallel to the longitudinal axis) is between 10 and 30 mm.  However, at the time of the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to made the distance between 10 and 30 mm because Applicant has not discloses that such distance provides an advantage, is used for a particular purpose, or solves a stated problem (Applicant only provides this distance as an example, see [00122] of the specification).  Given that the average diameter of a normal cervix can be between 20 and 30 mm, one of ordinary skill in the art, furthermore, would have expected the distance between the base and lip in the Bennett device to be commensurately dimensioned in order to interact with a cervix, yet still be small enough to be inserted into the vaginal canal.  Therefore, it would have been an obvious matter of design choice to have provided the distance in Bennett of between 10 and 30 mm.

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2011/0190689, hereinafter “Bennett”) in view of Richards et al. (US 2005/0277811, hereinafter “Richards”).
	Bennett, as set forth above with respect to claim 1, suggests that differing angles of the cap (511) can be used ([0089]) and appears to show that an angle between the base and the lip (relative to a plane that is orthogonal to the longitudinal axis of the body) is roughly 45 degrees (see annotated figure below).  However, Bennett does not explicitly disclose any particular angle, 
and specifically an angle between 30 and 50 degrees.  Due to the fact that Bennett allows for any desired angle to aid in accessing a cervix, which, depending on the person, can be at various angles with respect to the vaginal canal, and Richards exemplifies an angle of approximately 45 degrees to allow for better viewing and access to the cervix (note beveled face 5, Fig.3, of speculum at approximates 45 degrees, [0056]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an angle 
	
    PNG
    media_image3.png
    213
    435
    media_image3.png
    Greyscale

between the base an tip at any desired angle which would aid in viewing and access to a cervix, including an angle between 30 and 50 degrees.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 8-9, 13-15, 23-26, 30, 56-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See references cited on the attached PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795